Upon reading the Report of Alexander Cramahé Esq. Master of this Court by him made, upon the Petition and Accounts of Alexander Garden Clerk and John Guerard Merchant Guardians of David Guerard which were referred to him by a former Order of this Court the 2 2d March last, And on Motion of the Counsel for the Petitioners in that behalf It is Ordered That the said Report and all Matters and things therein contained be Ratifyed and Confirmed by the Authority of this Honorable Court.
Alexr Stewart Deputy Register in Chancery